COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Boerne to Bergheim Coalition for Clean        §              No. 08-20-00035-CV
  Environment,
                                                §                 Appeal from the
                       Appellant,
                                                §               459th District Court
  v.
                                                §             of Travis County, Texas
  Texas Commission on Environmental
  Quality and Vulcan Construction               §            (TC# D-1-GN-18-003134)
  Materials, LLC,
                                                §
                        Appellees.
                                                §

                                           ORDER

       The Court on its own motion, VACATES the January 26, 2021 submission and oral

argument setting. The above styled and numbered cause will be rescheduled at a later date.

       IT IS SO ORDERED this 6th day of January, 2021.


                                                    PER CURIAM


Before Rodriguez, C.J., Palafox, J., and Ferguson, Judge
(Ferguson, Judge, sitting by assignment)